DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “B” has been used to designate both the receptacle in figure 2 and a cable in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 63, in figure 11, appears to be pointing to the wrong area.  It looks like 53 should be at the inflection point of the v-shaped pointers that are currently not labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Objections
Claims 30, 31, 34, and 41-42 are objected to because of the following informalities:  In claim 30 line 2, the word “spacer” should read --spacers--.  In claim 31 line 3, the phrase “at top” should read --at a top--.  In claim 34 line 2, the phrase “a plug body,;” should read --a plug body;--.  In claims 41 and 42, there should be a period after the claim number.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-28 and 34 and 37-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

With regard to claim 34, it is unclear what the structural relationship is between the plug terminals and metal spacers.  For prior art analysis, any terminals and metal spacers can meet these limitations.  Claims 37-42 include all the limitations of claim 34 and are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (CN108418022A) in view of Gong et al. (CN108511997A).

	Deng does not teach: “and a plurality of metal spacers… each of the plurality of metal spacers is provided between two adjacent ones of the plurality of plug terminals, and each of the plurality of metal spacers penetrates through the island portion and the insertion space in a perpendicular direction”.
	In the same field of endeavor before the effective filing date of the claimed invention, Gong teaches, as shown in figure 5: “and a plurality of metal spacers 130… each of the plurality of metal spacers 130 is provided between two adjacent ones of the plurality of plug terminals 120, and each of the plurality of metal spacers 130 penetrates through the island portion 111 and the insertion space (above and below 111 in figure 5) in a perpendicular direction”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Gong with the invention of Deng in order to provide shielding between the terminals.


Deng also teaches, as shown in figures 1-5: “wherein an outer periphery of the body base 21 extends outward to form a platform portion, a covering portion 24 is formed on a side of the body base 21 where the plug terminal 40 extends out, and the body base 21 extends on a side opposite to the covering portion 24 to form a protruding portion”.

With regard to claim 26, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 25”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein the shielding shell 10 comprises a substrate 11, a first covering portion 3Reply to Office Communication dated November 3, 2021 App. No.: 17/043,52812Reply Dated December 27, 2021Attorney Ref. 338562: 97-20 US formed by being bent and extending in an opposite direction from a side of the substrate 11, and a cover plate 13 parallel to the substrate 11 and formed by being bent and extending perpendicularly from the first covering portion 12; an opening 131 is formed in the cover plate 13, and a periphery of the opening 131 is provided, by stamping, with a protective portion 132 wrapping an outer periphery of the body outer-wall 22; and four corners of the protective portion is further provided with first buckling portions 133.

With regard to claim 29, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 25”, as shown above.
Deng also teaches, as shown in figures 1-3: “wherein each of the plurality of plug terminals 40 comprises a first welding pin 42 and a first U-shaped contact portion 43, 44, 45, and 46 formed by being bent from an end of the first welding pin 42, the first U-shaped contact 

With regard to claim 27, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 26”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein the shielding shell 10 further comprises a second covering portion 14 formed by being perpendicularly bent and extending from a lateral outer side of the substrate 11 toward the cover plate 13, an opening formed in the cover plate 131 and configured for exposing the plug body 20 and the plurality of plug terminals 40 of the plug A to outside, and cable clamps 16 formed outside of the substrate 11 and the cover plate 13 by stamping”.

With regard to claim 28, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 27”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein the second covering portion 14 comprises a vertical covering portion 141 formed by being perpendicularly bent from the substrate 11, and a buckling portion 143 which is overlapped on lateral two sides of an upper surface of the cover plate 13 and formed by being perpendicularly bent and extending from a tip end of the vertical covering portion 141; and the buckling portion 142 is located on outside of the protective portion 132 and cut to form an avoiding portion (inside 143 in figure 4), and 

With regard to claim 34, Deng teaches, as shown in figures 1-5: “A board-to-board radio frequency plug A, comprising: a plug body 20,; a plurality of plug terminals 40… and a shielding shell 10 wrapping the plug body 20 and the plurality of plug terminals 40, the plug body 20 comprising: a body base 21; a body outer-wall 22 formed by integrally extending upward from a periphery of the body base 21; an island portion 23 formed by integrally extending upward from middle of the body base 21; and an insertion space 25 formed between the body outer-wall 22 and the island portion 23,   wherein the plurality of plug terminals 40 extend on an outer periphery of the island portion 23; the shielding shell comprises a substrate 11, a first covering portion 12 formed by being reversely bent and extending from a side of the substrate 11, and a cover plate 13 parallel to the substrate 11 and formed by being bent and extending perpendicularly from the first covering portion 12; and an opening 131 is formed in the cover plate 13, and a periphery of the opening 131 is provided, by stamping, with a protective portion 132 wrapping an outer periphery of the body outer-wall 22; and four corners of the protective portion are further provided with first buckling portions 133”.
Deng does not teach: “and a plurality of metal spacers integrally formed in the plug body”.
In the same field of endeavor before the effective filing date of the claimed invention, Gong teaches, as shown in figure 5: “and a plurality of metal spacers 130”.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed 

With regard to claim 35, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 34”, as shown above.
Gong also teaches, as shown in figure 5: “wherein each of the plurality of metal spacers 130 is provided between two adjacent ones of the plurality of plug terminals 120, and each of the plurality of metal spacers 130 penetrate through the island portion 111 and the insertion space (above and below 111 in figure 5) in a perpendicular direction”.

With regard to claim 36, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 35”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein an outer periphery of the body base 21 extends outward to form a platform portion, a covering portion 24 is formed on a side of the body base 21 where the plug terminal 40 extends out, and the body base 21 extends on a side opposite to the covering portion 24 to form a protruding portion”.

With regard to claim 37, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 34”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein the shielding shell 10 further comprises a second covering portion 14 formed by being perpendicularly bent and extending from a lateral outer side of the substrate 11 toward the cover plate 13, an opening 131 formed 

With regard to claim 38, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 37”, as shown above.
Deng also teaches, as shown in figures 1-5: “wherein the second covering portion 14 comprises a vertical covering portion 141 formed by being perpendicularly bent from the substrate 11, and a buckling portion 142 which is overlapped on lateral two sides of an upper surface of the cover plate 13 and formed by being perpendicularly bent and extending from a tip end of the vertical covering portion 141; and the buckling portion 142 is located on outside of the protective portion 132 and cut to form an avoiding portion (inside 143 in figure 4), and the avoiding portion extends on two sides to form buckling protrusions 143, so as to enhance buckling firmness of the shielding shell 10”.

With regard to claim 39, Deng as modified by Gong teaches: “The board-to-board radio frequency plug according to claim 36”, as shown above.
Deng also teaches, as shown in figures 1-3: “wherein each of the plurality of plug terminals 40 comprises a first welding pin 42 and a first U-shaped contact portion 43, 44, 45, and 46 formed by being bent from an end of the first welding pin 42, the first U-shaped contact portion is buckled outside the island portion 23, and the first U-shaped contact portion comprises two contact portions 45 and 43 located on an outer surface of a vertical portion of .

Allowable Subject Matter
Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 40-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	January 7, 2022
/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831